ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 08/16/2022, which have been entered. As filed by Applicant: Claims 1-3, 5, 7-21, 23, and 25-41 are pending. Claims 1-2, 5, 14-17, 19, 23, 25, 27-34, and 36 are currently amended. Claims 2, 4, 22, and 24 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 08/16/2022, with respect to the rejection of claims 1-3, 5, 7-21, 23, and 25-41 under 35 U.S.C. §102(a)(1) or 35 U.S.C. §103 set forth in the Non-Final Rejection dated 05/18/2022, have been fully considered and are persuasive. The prior art rejection of the claims has been withdrawn. 

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Sarussi on 08/29/2022.
The application has been amended as follows: 
Claim 17, line 1, change “A composition comprising a metal alloy…” to “A composition consisting of a metal alloy…”;
Claim 17, line 2, change “temperature below 60°C and a compatibilizing agent, wherein” to “temperature below 60°C, optionally at least one inorganic thickening agent or organic thickening agent, and a compatibilizing agent, wherein”;
Claim 17, line 3, change “the compatibilizing agent comprises one or” to “the compatibilizing agent consists of one or”;
Claim 18, lines 1-2, change “…composition further comprises an inorganic thickening agent or an organic thickening agent.” to “…composition further consists of one or more of the inorganic thickening agent or the organic thickening agent.”
Claim 28, lines 1-3, change “…the metal alloys comprise about 15-30% by weight …” to “…the metal alloy consists of about 15-30% by weight…”.


Allowable Subject Matter
5.	Claims 1-3, 5, 7-21, 23, and 25-41 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Hayashi et al. (JP 2002-067232 A; citations to its translation), Majidi et al. (US 2017/0218167 A1), and Mayers et al. (US 2008/0152835 A1) for the detailed reasons presented in Applicant’s Remarks filed on 08/16/2022.
Regarding independent claims 1, 25, & 32, drawn to conductive composites, and independent claim 19, drawn to a method for preparing a conductive composite, Majidi fails to teach, disclose or reasonably suggest a conductive composite including a compatibilizing agent comprising one or more of (1) fatty alcohol ethoxylates, (2) alkylphenol ethoxylates, (3) ethoxylated amines, (4) fatty acid amides, (5) polyoxyethylene-polyoxypropylene copolymers, (6) alkyl polyglucosides, (7) fatty amine oxides, (8) sulfoxides, or (9) organophosphine oxides in combination with a metal alloy comprising at least 50% by weight of gallium, bismuth and/or mercury (as the conductor) and a polymer matrix. As described in the present specification, these compatibilizing agents improve the workability (e.g. flowability, ease of application) of a paste composition used to make the composite, for example by increasing/decreasing the viscosity of the paste [see spec. ¶ 0063-0067].
Regarding independent claim 17, Hayashi fails to teach, disclose or suggest a composition comprising consisting of one or more of the nine specific compatibilizing agents listed above, a metal alloy having a melting temperature below 60°C comprising at least 50% by weight of gallium, bismuth and/or mercury, and, optionally, a thickening agent that is organic or inorganic.
Regarding independent claim 23, Hayashi fails to disclose or suggest a method for preparing a conductive composite comprising layering a conductive paste that consists of (a) a liquid metal or liquid metal alloy as a conductor, (b) one or more of the nine specific compatibilizing agents listed above, and (c) an optional thickening agent onto a surface of a polymer.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Hayashi, Majidi, and/or Mayers to arrive at the claimed conductive composites [claims 1-3, 5, 7-16, 20, 25-27, & 31-41], methods for preparing the same [claims 19, 21, 23, & 29-30], and paste composition [claims 17-18 & 28] as a whole with each claim’s respective combination of features.
One of ordinary skill in the art would not find the instantly claimed product, composition, and method limitations to be obvious variants of the prior art teachings and other known conductive composites comprising a conductor that is a liquid metal alloy, e.g. a gallium, bismuth and/or mercury alloy, with a polymer matrix and additives (e.g. viscosity modifiers such as compatibilizing agents). 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 30, 2022